Citation Nr: 1423822	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a spinal injury (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1986 to November 1989.  She also had service in the Army Reserves from November 1989 to November 2001 with various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue currently on appeal was before the Board in December 2011, at which point it was remanded for additional development.  The issue has now been returned to the Board for further appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has a back disability that is etiologically related to her service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In her March 2007 claim and subsequent statements, the Veteran asserted that she injured her back during a period of ACDUTRA in June 1993.

A review of the Veteran's active duty service treatment records shows that she was seen with complaints of back problems in October 1989.  She indicated that she had back pain for two months and was diagnosed with musculoskeletal strain.  In her October 1989 report of medical history, the Veteran checked "yes" in response to the question of whether she had or had ever had recurrent back pain.  

The Veteran also submitted a treatment record dated September 1993 indicating that she sought an evaluation/profile for an injury alleged to have occurred on or about June 17, 1993.  She was advised that she needed authorization from her unit for evaluation and care.  The Veteran also submitted an individual sick slip dated the same day noting that she had sustained an injury.  She also submitted personnel records showing that she had been on ACDUTRA on June 13, 1993.

The Veteran has reported and testified as to having been injured by a 26-pound radio that was harnessed to her back and shoulders while on maneuvers.  She noted that she did not think much of it at the time, but as time went on it became worse and she went on sick call on September 13, 1993.  She stated that June 17 was written as the approximate date of the injury because there was no calendar available at the time the date was given when she was treated in September.

In December 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted several incidents involving back injury including a January 1991 motor vehicle accident, the June 1993 ACDUTRA incident, a 1995 diagnosis of "overuse syndrome" and physical therapy, a 2003 motor vehicle accident, and a 2004 fall on an icy sidewalk.  

After a physical examination, the examiner diagnosed intervertebral disc syndrome, and degenerative disc disease.  The examiner noted that "due to multiple injuries prior to and after [service] I cannot resolve this issue without resort to mere speculation as to which accident is the primary cause of the current back condition."  The examiner provided the following rationale:

Review of medical records indicates multiple injuries prior to 1993 active duty injury.  Documented visits include: 10/1989 visit with complaints of back pain x 2 months, 2/11/1990 visit due to MVA with right shoulder strain and lateral neck pain, 1/1991 back and neck pain related to MVA, 2/1991 fell on ice and aggravated back pain from MVA, 3/1992 shoulders and neck are aching, 8/1993 two visits for PAP and physical exam and another visit for thyroid, no mention of accident during training in June.  9/1993 visit to eval for injury on '6/17/1993.'  After the training injury in June of 1993 there were multiple visits for various accidents and injuries.  Documented visits include: 10/1993 left hip pain since June, 11/1993 3 separate visits for left hip pain, 1/1994 diagnosed with trochanteric bursitis and hamstring strain, 2/1994 hamstrings, 3/1994 hamstrings, 9/1994 back pain due to a fall during training on 9/8/1994 - 9/12/1994, 4/1995 low back pain, 6/1995 neck strain, 6/1995 overuse/overfatigue, 6/2003 neck pain related to MVA, 9/2003 neck pain, 10/2003 neck pain.    

In light of the above opinion and evidence, the Board has very carefully reviewed this claim.

The Veteran is competent to report symptoms of chronic back pain since her injury, and the Board finds the statements of the Veteran as to her back pain to be credible.  

The VA examiner provided a thorough examination and report based on her interview with the Veteran and her review of the claims file.  The examiner noted that she could not provide an opinion without resorting to "mere speculation" due to the number of reports of back injuries during active service, during ACDUTRA, and since separation from service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current back disability is the result of her military service.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

While there may be back problems associated with pre-service and post-service events, this does not exclude the possibility of a back problem associated with service as well.  Given the full grant of benefits sought on appeal with regard to the issue of entitlement to service connection for a back disability, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of the VA's duties to notify and assist is necessary with regard to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The nature and extent of the back problem due to service is not before the Board at this time. 


ORDER

Service connection for a back disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


